Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent. No. 10,730,512 B2 to Kutila et al (“Kutila”).


Regarding claim 1, Kutila teaches an autonomous vehicle (first vehicle 1008 in fig. 1; or first vehicle 205 in fig. 2A/2B), comprising: a sensor system (1020) configured to detect an environment (by way of item 1022) in a field of view of the autonomous vehicle, wherein the sensor system is further configured to output data (through item 1024) of the detected environment (see fig. 1; note col. 5, lines 22 – 30 at least); a computing system that is in communication with the sensor system, wherein the computing system comprises: a processor; and memory that stores computer-executable instructions that, when executed by the processor (col. 4, lines 1 – 21 at least), cause the processor to perform acts comprising: detecting that a portion of a roadway along a route of the autonomous vehicle in the field of view of the autonomous vehicle is obscured (obstructed/blind spot; figs. 2A and 2B’ objects that the driver of the vehicle cannot see’ col. 13, lines 20 – 29 at least); responsive to detecting the portion of the roadway is obscured, transmitting a request for a second autonomous vehicle (1034 in fig. 1; or 210 in fig. 2A/2B) to view the portion of the roadway (abstract; col. 3, lines 7 – 30; col. 9, lines 3 – 26 at least), wherein a position of the second autonomous vehicle relative to the portion of the roadway when viewing the portion of the roadway is 

Regarding claim 2, Kutila’s teaching, wherein the step of transmitting the request comprises transmitting the request to a dispatch server system (formed by 1004 and 1006), wherein the request is configured to cause the dispatch server system to select the second autonomous vehicle from a fleet of autonomous vehicles (note block 1034 support a fleet of [second autonomous] vehicles to select from).

Regarding claim 3, Kutila’s teaching, wherein the second autonomous vehicle is selected based on a route of the second vehicle 

Regarding claim 4, Kutila’s teaching, further comprising: responsive to detecting the portion of the roadway is obscured, transmitting direction data to the dispatch server system (fig. 1 at least supports bidirectional communication between the server 1006 and at least vehicle 1008), wherein the direction data is representative of a direction of travel of the autonomous vehicle relative to the portion of the roadway when detecting the portion of the roadway is obscured, wherein the second autonomous vehicle is selected based on a direction of travel of the second autonomous vehicle when viewing the portion of the roadway, wherein the direction of travel of the second autonomous vehicle is different from the direction of travel of the autonomous vehicle (col. 6, lines 7 – 18; col. 8, lines 29 – 38; col. 11, line 55 – col. 12, line 10; col. 12, lines 29 – 35).

Regarding claim 5, Kutila’s teaching further establishing a peer-to-peer network connection between the autonomous vehicle and the second autonomous vehicle prior to receiving the fill data, wherein the fill data is received over the peer-to-peer network connection (formed by 1006/1032 – V2X; see also figs. 1 and 8; col. 5, line 12 – col. 6, line 6 at least).

Regarding claim 6, Kutila’s teaching, the acts further comprising: responsive to detecting the portion of the roadway is obscured, transmitting at least one of data indicative of a direction of travel of the autonomous vehicle relative to the portion of the roadway when detecting the portion of the roadway is obscured (figs. 2A-2B – col. 7, lines 5 - 19), a timestamp (real-time) identifying when the obscured portion of the roadway was detected (abstract; col. 1, lines 44 – 58; col. 2, lines 54 – 65; fig. 1; col. 3, lines 36 – 38 at least), or a route of the autonomous vehicle (figs. 2A-2B – col. 7, lines 5 - 19).

Regarding claim 7, Kutila’s teaching, further comprising: responsive to detecting the portion of the roadway is obscured, determining that an object is obscuring the portion of the roadway (figs. 2A-2B); identifying an object class of the object (dynamic objects from block 1024); and transmitting data representative of the object class to a dispatch server system (server system 1006 is in bidirectional communication with at least vehicle 1 (1008; see fig. 1 at least).

at least one of velocity of the object, general dimensions of the object (col. 13, lines 29 – 36 at least), or a timestamp (real-time) of the detection (abstract; col. 1, lines 44 – 58; col. 2, lines 54 – 65; fig. 1; col. 3, lines 36 – 38 at least).

Regarding claim 9, Kutila’s teaching, further comprising: a vehicle propulsion system, 25P100254-US-01/CRSP-0087a braking system, and a steering system (inherent features of vehicles 205 and 210), the acts further comprising: controlling at least one of the vehicle propulsion system, the braking system, or the steering system to maneuver the autonomous vehicle based on the fill data (col. 2, lines 41 – 47; col. 4, lines 41 - 61).

Regarding claim 10, Kutila teaches a method executed by a computing system of an autonomous vehicle, the method comprising: detecting that a portion of a roadway along a route of the autonomous vehicle in a field of view of a sensor system of the autonomous vehicle is obscured (obstructed/blind spot; figs. 2A and 2B); responsive to detecting the portion of the roadway is obscured, transmitting a request for a second autonomous vehicle to view the portion of the roadway, wherein a position 

Regarding claim 11, Kutila’s teaching, wherein the step of transmitting the request comprises transmitting the request to a dispatch server system (formed by 1004 and 1006), wherein the request is configured to cause the dispatch server system to select the second autonomous vehicle from a fleet of autonomous vehicles (note block 1034 support a fleet of [second autonomous] vehicles to select from).



Regarding claim 13, Kutila’s teaching, further comprising: responsive to detecting the portion of the roadway is obscured, transmitting direction data to the dispatch server system (fig. 1 at least supports bidirectional communication between the server 1006 and at least vehicle 1008), wherein the direction data is representative of a direction of travel of the autonomous vehicle relative to the portion of the roadway when detecting the portion of the roadway is obscured, wherein the second autonomous vehicle is selected based on a direction of travel of the second autonomous vehicle when viewing the portion of the roadway, wherein the direction of travel of the second autonomous vehicle is different from the direction of travel of the autonomous vehicle (col. 6, lines 7 – 18; col. 8, lines 29 – 38; col. 11, line 55 – col. 12, line 10; col. 12, lines 29 – 35).


Regarding claim 14, Kutila’s teaching further establishing a peer-to-peer network connection between the autonomous vehicle and the second autonomous vehicle prior to receiving the fill data, wherein the fill data is received over the peer-to-peer network connection (formed by 1006/1032 – V2X; see also figs. 1 and 8; col. 5, line 12 – col. 6, line 6 at least).

Regarding claim 15, Kutila’s teaching, the acts further comprising: responsive to detecting the portion of the roadway is obscured, transmitting at least one of data indicative of a direction of travel of the autonomous vehicle relative to the portion of the roadway when detecting the portion of the roadway is obscured (figs. 2A-2B – col. 7, lines 5 - 19), a timestamp (real-time) identifying when the obscured portion of the roadway was detected (abstract; col. 1, lines 44 – 58; col. 2, lines 54 – 65; fig. 1; col. 3, or a route of the autonomous vehicle (figs. 2A-2B – col. 7, lines 5 - 19).

Regarding claim 16, Kutila’s teaching, further comprising: responsive to detecting the portion of the roadway is obscured, determining that an object is obscuring the portion of the roadway (figs. 2A-2B); identifying an object class of the object (dynamic objects from block 1024); and transmitting data representative of the object class to a dispatch server system (server system 1006 is in bidirectional communication with at least vehicle 1 (1008; see fig. 1 at least).

Regarding claim 17, Kutila teaches an autonomous vehicle comprising: a computer-readable storage medium that comprises instructions (col. 4, lines 1 – 21 at least) that, when executed by one or more processors, cause the one or more processors to perform acts comprising: detecting that a portion of a roadway along a route of the autonomous vehicle in a field of view of a sensor system of the autonomous vehicle is obscured (obstructed/blind spot; figs. 2A and 2B); responsive to detecting the portion of the roadway is obscured, transmitting a request for a second autonomous vehicle (1034 in fig. 1; or 210 in fig. 

Regarding claim 19, Kutila’s teaching further establishing a peer-to-peer network connection between the autonomous vehicle and the second autonomous vehicle prior to receiving the fill data, wherein the fill data is 

Regarding claim 20, Kutila’s teaching, further comprising: responsive to detecting the portion of the roadway is obscured, determining that an object is obscuring the portion of the roadway (figs. 2A-2B); identifying an object class of the object (dynamic objects from block 1024); and transmitting data representative of the object class to a dispatch server system (server system 1006 is in bidirectional communication with at least vehicle 1 (1008; see fig. 1 at least).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663